             Case 1:21-cr-00215-ER Document 27 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                       ORDER
                 - v. -
                                                                    21 Cr. 215 (ER)
ERIC MALLEY,

                                 Defendant.

Ramos, D.J.:

          On June 4, 2021, the Court received a letter by e-mail from forty-five victims opposing

Mr. Malley’s application for a temporary bail modification and requesting that the letter along

with a letter dated April 19, 2021, be filed on the public docket. Upon the request of the victims,

the June 4 letter is hereby WITHDRAWN.

          The Clerk of the Court is respectfully directed to delete the letter, doc. 26, from the

docket.

          It is SO ORDERED.

Dated: New York, New York
       June 9, 2021
                                                         ___________________________
                                                         EDGARDO RAMOS, U.S.D.J.
